

116 S3338 IS: Two-Generation Economic Empowerment Act of 2020
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3338IN THE SENATE OF THE UNITED STATESFebruary 25, 2020Mr. Heinrich (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish programs to improve family economic security by breaking the cycle of multigenerational poverty, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Two-Generation Economic Empowerment Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings; purposes.Sec. 3. Definitions.TITLE I—Interagency Council on Multigenerational Poverty and Economic MobilitySec. 101. Interagency Council on Multigenerational Poverty and Economic Mobility.Sec. 102. Information displayed on Council website.Sec. 103. Authorization of appropriations.TITLE II—2-generation programSec. 201. Program.Sec. 202. General provisions.TITLE III—Performance partnership pilot programSec. 301. Definitions.Sec. 302. Performance partnership pilots.Sec. 303. Reporting; evaluations.Sec. 304. Applicability to existing performance partnership pilots.2.Findings; purposes(a)FindingsCongress finds the following:(1)Almost half, or 40 percent, of children in the United States are from low-income families, and at least 60 percent of Black, Hispanic, and Native American children live in low-income families. (2)Individuals caught in multigenerational poverty tend to lack the support needed to move beyond day-to-day situations, make long-term financial plans, and support the community around them.(3)Twenty-five percent of children in the United States live in single-parent households, and 69 percent of children who live in such households are from low-income families. (4)Many of the services and systems that are intended to help low-income families are fragmented, with approaches that address the needs of parents and children separately. These fragmented approaches often leave either the parent or the child behind and dim the family's chance at success.(5)In 2015, the Department of Agriculture estimated that more than 9,200,000 individuals in the United States are from low-income families that reside more than 1 mile from a supermarket, and 2,100,000 of such individuals do not have access to a car. (6)Healthy communities have a variety of components, including—(A)safe, sustainable, accessible, and affordable transportation options that enable—(i)children to commute to and from school safely; and(ii)parents to seek work outside of their community;(B)housing that is affordable, high-quality, socially integrated, and location-efficient;(C)access to quality schools, parks and other recreational facilities, child care, libraries, financial services, and resources for other daily needs; and(D)support for healthy behavioral development of children and adolescents.(7)Economic research demonstrates—(A) a 13-percent return on investment in high-quality early childhood programs for a child for each year of the child’s life; and(B)that a college degree obtained by a parent is expected to double the parent's income. (8)For families who have an annual income of $25,000, or less, and have young children, a $3,000 increase in such annual income during the years of early childhood for such children yields a 17-percent increase in earnings for those children when those children become adults.(9)A successful 2-generation program will—(A)improve family economic security by creating opportunities for, and addressing the needs of, parents and children simultaneously, which can be measured in outcomes for both parents and children;(B)seek the input of parents who are served by the program and ensure their perspectives and experience inform the design of the program;(C)break the cycle of multigenerational poverty and create a cycle of family prosperity; and(D)foster and develop healthy communities. (10)The return on investment in education for children and their parents is high. Early childhood education programs help children develop new skills and prepare them for grade school. A parent’s level of educational attainment is the best predictor of a child’s success. Higher education opens the door to a stable career with a family-sustaining wage, providing opportunities for families to break the cycle of multigenerational poverty.(11)Work-family supports (such as paid family leave and access to high-quality child care), and economic supports (such as affordable housing, transportation, financial education and asset-building, tax credits, child care subsidies, student financial aid, health insurance, assistance under the temporary assistance for needy families program under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.), and food assistance), that encourage, support, and reward work provide a scaffold as parents pursue the skill-building activities and education that lead to better jobs and longer-term financial stability.(12)Postsecondary education, such as community college associate degrees and credentials, and employment pathways, such as workforce development training and workforce partnerships, can build skills leading to high-demand jobs and opportunities for advancement that increase employment rates and income for parents.(13)Social capital is a key success factor of the 2-generation approach and builds on the strength and resilience of families, bolstering the aspirations parents have for their children and for themselves. Family poverty is associated with a weaker social network of support. For individuals living in certain regions, the lack of community development contributes to a lack of economic mobility and a lack of multigenerational success.(14)Physical and mental health have a major impact on the ability of a family to thrive. There is a well-documented correlation between poor health and poor family finances, with poor health causing poor family finances and poor family finances causing poor health. Improved physical health and health behaviors are associated with higher scores on standardized tests. There is a link between mothers providing a higher level of emotional support and positive outcomes in children, such as children demonstrating an improved social competence and engagement in schooling. Meanwhile, social isolation of children is associated with a higher rate of abuse and neglect of children.(15)More than 30 States have actively mobilized around 2-generation approaches, with more States with plans under consideration to link and align social services, education, and job training to address the needs of 2 generations at the same time and give families the tools they need to succeed. (b)PurposeThe purpose of this Act is to improve family economic security by breaking the cycle of multigenerational poverty, and to create a cycle of family prosperity, including through developing 2-generation programs that involve initiatives of the Federal Government, States, local governments, and Tribal governments and initiatives of the private sector. 3.DefinitionsIn this Act:(1)2-generation approachThe term 2-generation approach means the approach to breaking the cycle of multigenerational poverty by improving family economic security through the implementation of 2-generation programs, with measurable outcomes, that create opportunities for, and address the needs of, parents and children simultaneously.(2)2-generation programThe term 2-generation program means a pilot program established under section 201(a).(3)AgencyThe term agency has the meaning given such term in section 551 of title 5, United States Code.(4)Council agencyThe term Council agency means an agency listed in any of subparagraphs (A) through (O) of section 101(c)(1).(5)Discretionary appropriationsThe term discretionary appropriations has the meaning given such term in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)).(6)Institution of higher educationThe term institution of higher education has the meaning given such term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).(7)Multigenerational povertyThe term multigenerational poverty means pervasive poverty transferred from parents to their children through structural and systematic factors.(8)School readinessThe term school readiness means the development of—(A)physical well-being and motor skills;(B)social and emotional skills;(C)approaches to learning;(D)language skills (including early literacy); and(E)cognition and general knowledge.(9)StateThe term State means each of the several States of the United States, the District of Columbia, and each commonwealth or territory of the United States.(10)Vulnerable populationThe term vulnerable population means a population consisting of individuals who, as determined by the applicable lead agency designated under section 202(a)—(A)are economically disadvantaged;(B)are historically underrepresented, such as racial or ethnic minorities;(C)are low-income children;(D)are elderly;(E)are homeless;(F)are reentering a community after incarceration; (G)are individuals with a disability, as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102);(H)are veterans, as defined in section 101 of title 38, United States Code;(I)are infected with the human immunodeficiency virus (HIV); or(J)have any other chronic health condition, including a severe mental illness or substance use disorder.IInteragency Council on Multigenerational Poverty and Economic Mobility101.Interagency Council on Multigenerational Poverty and Economic Mobility(a)EstablishmentThere is established within the Federal Government an interagency council to be known as the Interagency Council on Multigenerational Poverty and Economic Mobility (referred to in this Act as the Council) to carry out the objectives under subsection (b) and the 2-generation approach, including by providing guidance, and addressing questions pertaining, to 2-generation programs and other programs engaging in efforts to break the cycle of multigenerational poverty.(b)ObjectivesThe objectives of the Council are each of the following:(1)Establish an ongoing system of coordination among and within agencies or organizations related to programs aimed at breaking the cycle of multigenerational poverty.(2)Identify knowledge gaps, research needs, and policy and program deficiencies associated with multigenerational poverty.(3)Identify best practices of programs, including the 2-generation programs, and methodologies to break the cycle of multigenerational poverty.(c)Membership(1)CompositionThe Council shall be composed of at least 1 designee from each of the following:(A)The Office of Management and Budget.(B)The Bureau of Indian Affairs.(C)The Department of Agriculture.(D)The Department of Education.(E)The Department of Health and Human Services.(F)The Department of Housing and Urban Development.(G)The Department of Justice.(H)The Department of Labor.(I)The Department of Transportation.(J)The Department of the Treasury.(K)The Department of Veterans Affairs.(L)The Corporation for National and Community Service.(M)The Domestic Policy Council.(N)The National Economic Council.(O)The White House Faith and Opportunity Initiative, established by Executive Order 13831 (83 Fed. Reg. 20715; relating to the establishment of a White House Faith and Opportunity Initiative).(2)Designation(A)In generalThe head of each Council agency shall designate at least 1 employee described in subparagraph (B) of such agency to serve as a member of the Council.(B)ResponsibilitiesAn employee described in this subparagraph shall be a senior employee of the agency whose responsibilities relate to policies, procedures, and economics with respect to family well-being.(3)Chairperson(A)In generalThe Chairperson of the Council (referred to in this section as the Chairperson) shall be a designee under paragraph (1)(E), as selected by the Council if there is more than 1 such designee.(B)Initiating guidanceThe Chairperson, on behalf of the Council, shall identify and invite individuals from diverse entities, including advocates, individuals or families experiencing poverty, individuals from nonprofit and faith-based organizations, small businesses, and philanthropic organizations, and researchers from institutions of higher education, to provide the Council with advice and knowledge pertaining to addressing multigenerational poverty. (d)Duties(1)Strategic plan to end and prevent multigenerational poverty and create a cycle of family prosperityNot later than 1 year after the date of enactment of this Act, the Council shall develop, make available for public comment, and submit to the President and Congress, a strategic plan to end and prevent multigenerational poverty and create a cycle of family prosperity. Such plan shall include activities that align with the 2-generation approach and are consistent with the objectives under subsection (b). The Council shall update such plan annually.(2)Implementing and advising 2-generation programsThe Council shall provide guidance for developing and implementing 2-generation approaches that consists of—(A)guidance on coordinating the efforts of 2-generation programs;(B)advising and assisting relevant agencies in the development and implementation of each such program;(C)advising relevant agencies on specific programmatic and policy matters related to each such program;(D)providing relevant subject matter expertise to each lead agency designated under section 202(a); and(E)identifying and addressing issues that may influence the implementation of 2-generation programs.(3)Reports to Congress(A)Annual reportsNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Council shall prepare and submit to Congress a report that includes—(i)information on the progress and results of each 2-generation program in achieving the appropriate quantitative levels for the outcomes described in section 201(b) that each program is designed to achieve; and(ii)information on any issue concerning each such program and recommendations to address each such issue.(B)Biannual reportsNot later than 1 year after the date of enactment of this Act, and every 2 years thereafter, the Council shall prepare and submit to Congress a report that includes—(i)information on the overall progress of the Council in ending and preventing multigenerational poverty; and(ii)legislative policy recommendations, including addressing any needs for greater legislative authority to meet the objectives of this Act.(4)Available fundingNot later than 90 days after the date of enactment of this Act, each Council agency shall identify, document, and submit to the Chairperson a list of funding sources that could support 2-generation programs in achieving the appropriate quantitative levels for the outcomes described in section 201(b) that each program is designed to achieve.102.Information displayed on Council website(a)In generalThe Council shall ensure that the information listed in subsection (b) is made available to the public and displayed on the official website of the Council.(b)InformationThe information listed in this subsection is each of the following:(1)The national strategic plan required under section 101(d)(1).(2)Information on the 2-generation programs, including—(A)the outcomes described in section 201(b) that each program is designed to achieve, and the appropriate quantitative levels for achieving such outcomes;(B)national partners consisting of private and government entities participating in (or interested in participating in), including by funding, a 2-generation program;(C)a description of the 2-generation program described in title III, including detailed information on the performance partnership pilots approved under section 302(a), the discretionary appropriations used to carry out such program, and any waivers received under section 202(d) for such program, including information specifying the waivers used for each such pilot; and(D)a description of any 2-generation program established pursuant to section 201(a)(2).(3)Each report, including the data contained in each such report, that—(A)the Council submits to Congress under section 101(d)(3);(B)the Comptroller General of the United States submits under section 303(c); and(C)is submitted to the Council under section 303(d).(4)Information describing the best practices (as determined by the Council) of the 2-generation programs, and other programs engaging in efforts to break the cycle of multigenerational poverty and create a cycle of family prosperity, to enable interested entities to emulate such best practices in any efforts to end or prevent multigenerational poverty.103.Authorization of appropriationsThere are authorized to be appropriated for each of fiscal years 2021 through 2025 such sums as may be necessary to carry out this title.II2-generation program201.Program(a)In generalThe Council shall establish, as 2-generation programs, each of the following:(1)The 2-generation performance partnership pilot program described in title III.(2)Such other 2-generation programs as the Secretary, in consultation with the Council, may establish in accordance with this title.(b)Outcome measures(1)EstablishmentThe Council shall establish clearly defined outcome measures for 2-generation programs that include the outcomes described in paragraphs (2) and (3) that each such program is designed to achieve and the appropriate quantitative levels for achieving such outcomes.(2)Primary outcomesEach 2-generation program shall be designed to achieve primary outcomes consisting of both of the following:(A)Improved academic achievement of children and increased earning potential of parents, including enhanced—(i)school readiness of children from birth through age 5; and(ii)educational attainment of parents.(B)Two or more of the following outcomes:(i)Improved financial stability of families, including increased financial capability of, and savings for, parents and children, achieved through increased earning potential and enhanced financial decision-making skills of parents and children.(ii)Increased access for parents and children to programs that foster healthy parent-child relationships.(iii)Increased opportunities for all family members to participate in programs that address the mental health needs of parents and children.(iv)Improved education of parents and children on obesity prevention and nutrition, and a subsequent reduction in rates of obesity and related diseases among parents and children.(v)Improved maternal and child health, including social and emotional health and development of mothers and children.(3)Cost-effective outcomesIn achieving the primary outcomes described in paragraph (2), each 2-generation program shall make better use of budgetary resources to seek enhanced outcomes that are cost-effective for regions, communities, or vulnerable populations.202.General provisions(a)Lead agenciesThe Director of the Office of Management and Budget shall, in collaboration with the Council—(1)designate a lead agency from among the Council agencies for the purpose of carrying out the 2-generation program described in title III; and(2)designate a lead agency from among the Council agencies for the purpose of carrying out any other 2-generation program established as described in section 201(a)(2).(b)Agency head determinations(1)In generalA Council agency may participate (directly or by providing discretionary appropriations that have been appropriated to such agency) in a 2-generation program described in paragraph (1) or (2) of subsection (a) only upon providing a written determination by the head of such agency to the lead agency designated under subsection (a)(1) that, based on the best available information, transferring resources to participate in such program will not—(A)result in such agency reducing any services (funded in whole or in part by the discretionary appropriations of such agency) that such agency provided prior to participating in the 2-generation program; and(B)otherwise adversely affect vulnerable populations that are recipients of such services.(2)ConsiderationIn making the determination under paragraph (1), the head of the Council agency may take into consideration the discretionary appropriations that will be used in the 2-generation program.(c)Transfer authority(1)2-generation accountThe lead agency designated under subsection (a) may establish an account for the purpose of carrying out a 2-generation program described in paragraph (1) or (2) of subsection (a), allowing multiple Council agencies participating in the 2-generation program to combine discretionary appropriations for the purpose of carrying out the 2-generation program. (2)TransfersSubject to the written approval of the Director of the Office of Management and Budget and paragraph (4), the head of each Council agency participating in a 2-generation program may transfer discretionary appropriations of the agency to the account established under paragraph (1), to be used for such 2-generation program.(3)Availability(A)PurposesSubject to the waiver authority under subsection (d), the discretionary appropriations transferred under paragraph (2) shall remain available for the same purposes for which the appropriations were originally appropriated.(B)Obligation by the Federal GovernmentThe discretionary appropriations transferred under paragraph (2) shall remain available for obligation by the Federal Government for the period for which such appropriations were permitted to remain available, as of the day before the date of the transfer.(4)Notice requirementNot later than 30 days prior to transferring any discretionary appropriations under paragraph (2), the head of the Council agency transferring the appropriations shall provide written notice of the transfer to the Committee on Appropriations of the House of Representatives, the Committee on Appropriations of the Senate, and other appropriate committees of Congress.(d)Waiver authority(1)In generalTo reduce administrative burdens (including application and reporting requirements) and subject to other provisions of this Act (but notwithstanding subsection (c)(3)(A)), the head of a Council agency participating in a 2-generation program described in paragraph (1) or (2) of subsection (a) may waive (in whole or in part) the application, solely with respect to discretionary appropriations used in such 2-generation program, of any statutory, regulatory, or administrative requirement that such agency head—(A)is authorized to waive (in accordance with the terms and conditions of the Federal law authorizing such appropriations); or(B)would not otherwise be authorized to waive, but for the application of this subsection.(2)Limitations(A)In generalAn agency head described in paragraph (1) shall not waive any requirement related to nondiscrimination, wage and labor standards, or allocation of funds to State or sub-State levels.(B)RequirementsFor the waiver of any statutory, regulatory, or administrative requirement described in paragraph (1)(B), an agency head described in paragraph (1) shall—(i)prior to granting the waiver, submit to the lead agency designated under subsection (a)(1) a written determination, with respect to the discretionary appropriations described in paragraph (1), that the granting of such waiver for purposes of the 2-generation program—(I)is consistent with the statutory purposes of the Federal program for which such discretionary appropriations were appropriated and the other provisions of this section, as well as the written determination by such agency head under subsection (b)(1);(II)is necessary to achieve the appropriate quantitative levels for the outcomes described in section 201(b) that the program is designed to achieve, and is no broader in scope than is necessary to achieve such levels; and(III)will result in—(aa)realizing efficiencies by simplifying reporting burdens or reducing administrative barriers with respect to such discretionary appropriations; or(bb)increasing the ability of individuals to obtain access to services that are provided through such discretionary appropriations; and(ii)provide at least 60 days of advance written notice to the Committee on Appropriations of the House of Representatives, the Committee on Appropriations of the Senate, and other appropriate committees of Congress.(e)Prohibited use of assessment for young childrenTo participate in a 2-generation program described in paragraph (1) or (2) of subsection (a), an entity shall provide an assurance that the entity will not assess the achievement of children from birth through grade 2, or programs providing services to such children, by engaging in activities that include—(1)assessing such children or programs in a manner that provides or leads to any reward or sanction for any individual child, teacher, early childhood education program, as defined in section 103 of the Higher Education Act of 1965 (20 U.S.C. 1003), or school;(2)using a single method for assessing the effectiveness of a program serving such children as the primary or only method for assessing such program; or(3)evaluating such children for any purpose other than to—(A)improve instruction or classroom environment;(B)target high-quality, evidence-based professional development;(C)determine the need for health (including mental health), disability, or family support services;(D)inform the quality improvement process for such programs at the State level;(E)evaluate such a program for the purposes of program improvement and providing information to the parents of children participating in such program; or(F)provide research conducted as part of a national evaluation.IIIPerformance partnership pilot program301.DefinitionsIn this title:(1)Lead agencyThe term lead agency means the lead agency designated under section 202(a)(1).(2)Performance partnership pilotThe term performance partnership pilot means a project that—(A)seeks to identify, through a demonstration, cost-effective strategies for providing services at the State, regional, or local level;(B)involves 2 or more Federal programs (administered by one or more Federal agencies)—(i)with related policy goals; and(ii)at least one of which is administered (in whole or in part) by a State, local government, or Tribal government;(C)carries out the 2-generation approach by achieving the outcomes described in section 201(b), including making better use of budgetary resources to seek enhanced outcomes that are cost-effective for regions, communities, or vulnerable populations; and(D)consistent with this title, allows—(i)an entity participating in the project to combine multiple sources of funding acquired by the entity; and(ii)multiple entities participating in the project to combine sources of funding acquired by the entities.302.Performance partnership pilots(a)Approval of pilotsIn accordance with title II and this title, the lead agency shall approve not more than 5 performance partnership pilots under the program described in this title, by entering into performance partnership agreements under subsection (c).(b)Use of discretionary appropriationsSubject to section 202 and subsections (a) and (c), a Council agency may use discretionary appropriations appropriated to such agency to participate in one or more of the approved performance partnership pilots.(c)Performance partnership agreements(1)In generalA Council agency may use discretionary appropriations to participate in a performance partnership pilot only in accordance with the terms of a performance partnership agreement, described in paragraph (3), that is entered into between—(A)subject to paragraph (2), the lead agency on behalf of each Council agency participating in such pilot; and(B)a representative of each State, local government, or Tribal government that has applied for participation in such pilot, in accordance with application procedures established by the lead agency.(2)LimitationThe lead agency may only enter into an agreement under paragraph (1) upon receiving, from the head of each Council agency to be participating in such pilot, a written concurrence to enter into such agreement, including an agreement that such Council agency will comply with all requirements under this Act for participating in such pilot.(3)Terms of the agreementA performance partnership agreement entered into under paragraph (1) shall specify, at a minimum, each of the following:(A)The length of such agreement, which shall end not later than 5 fiscal years after the date of enactment of this Act.(B)The Federal programs and federally funded services that are involved in such pilot.(C)The discretionary appropriations that are being used in the performance partnership pilot (by the respective Federal account identifier, and the total amount from such account that is being used in such pilot), and the period of availability for obligation by the Federal Government of such funds.(D)The non-Federal funds that are being used in such pilot, by source (which may include private funds and governmental funds) and by amount.(E)The State, local, or Tribal programs that are involved in such pilot.(F)The populations to be served by such pilot.(G)The cost-effective Federal oversight procedures that will be used for the purpose of maintaining the necessary level of accountability for the use of the discretionary appropriations in such pilot.(H)The cost-effective State, local, or Tribal oversight procedures that will be used for the purpose of maintaining the necessary level of accountability for the use of the discretionary appropriations in such pilot.(I)The outcomes described in section 201(b) that such pilot is designed to achieve and the appropriate quantitative levels for achieving such outcomes.(J)The appropriate, reliable, and objective outcome-measurement methodology that will be used in carrying out such pilot, to determine the success of such pilot in achieving any outcome, and the appropriate quantitative level for achieving such outcome, specified under subparagraph (I).(K)Any statutory, regulatory, or administrative requirements related to a Federal mandatory program that are barriers to achieving any outcome or level specified under subparagraph (I).(L)In a case in which, during the course of such pilot, it is determined that the pilot is not achieving the appropriate quantitative levels for the outcomes specified under subparagraph (I)—(i)any consequence that will result from the failure to achieve such levels, with respect to the discretionary appropriations that are being used in such pilot; and(ii)the corrective actions that will be taken to increase the likelihood that such pilot, upon completion, will have achieved such levels.303.Reporting; evaluations(a)State, local government, or Tribal government reports(1)In generalNot later than 90 days after the first day of each fiscal year, a State, local government, or Tribal government participating (in whole or in part) in a performance partnership pilot shall submit a report to the lead agency.(2)ContentsThe report under paragraph (1) shall include information on—(A)the progress of such performance partnership pilot in achieving the appropriate quantitative levels for the outcomes the pilot is designed to achieve under section 302(c)(3)(I), including data supporting such progress; and(B)the discretionary appropriations, and any other funds, used to carry out such performance partnership pilot.(b)Council agency reportsNot later than 120 days after the first day of each fiscal year, each Council agency participating in a performance partnership pilot shall submit a report to the lead agency in such manner and containing such information about the performance partnership pilot as the lead agency may require.(c)Evaluation by Comptroller General(1)In generalThe Comptroller General of the United States shall conduct an evaluation of the 2-generation program described in this title, which shall include information describing—(A)the criteria used by the lead agency to approve performance partnership pilots;(B)the States, local governments, and Tribal governments that participated in any performance partnership pilot;(C)how each such State, local government, and Tribal government used funds received under such performance partnership pilot; and(D)the success of each performance partnership pilot in achieving the appropriate quantitative levels for the outcomes the pilot is designed to achieve under section 302(c)(3)(I).(2)SubmissionNot later than 90 days after the first day of each fiscal year, the Comptroller General of the United States shall submit a report containing the evaluation conducted under paragraph (1) to the lead agency and the Council.(d)Lead agency report to the CouncilNot later than 180 days after the first day of each fiscal year, the lead agency shall submit a report to the Council that evaluates the information provided in the reports under subsections (a), (b), and (c).304.Applicability to existing performance partnership pilotsNothing in this Act shall be construed to apply to any performance partnership pilot authorized under any of the following:(1)Section 526 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2014 (Public Law 113–76).(2)Section 524 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2015 (Public Law 113–235).(3)Section 525 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2016 (Public Law 114–113).(4)Section 525 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2017 (Public Law 115–31).(5)Section 525 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2018 (Public Law 115–141).(6)Section 524 of the Departments of Labor, Health and Human Services, and Education, and Related Agencies Appropriations Act, 2019 (Public Law 115–245).(7)Section 524 of division A of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94).